Citation Nr: 1031119	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Winston-Salem, North 
Carolina.

This case was previously remanded by the Board in March 2007 and 
December 2008 for further development.  In December 2008, the 
claim was remanded for compliance with the March 2007 Remand and 
for further evidentiary and procedural development.  The RO was 
instructed to obtained Social Security Administration (SSA) 
records and obtain an addendum to the September 2007 VA 
examination report.  The Board concludes that the development set 
forth in the March 2007 and December 2008 Remands have now been 
accomplished and therefore finds that it may proceed with a 
decision at this time.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran 
engaged in combat with the enemy.

2.  The evidence supports a diagnosis of PTSD in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

3.  The credible evidence indicates that the claimed in-service 
stressor occurred.

4.  Medical evidence links the Veteran's current diagnosis of 
PTSD to a claimed in-service stressor.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.304(f), 4.125 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  However, as the Veteran's alleged 
stressors are not related to hostile military or terrorist 
activity, these regulatory changes are not for application in 
this case.

If it is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, then 
the Veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the Veteran must 
corroborate his testimony by credible supporting evidence.  See 
Stone v. Nicholson, 480 F.3d 1111 (2007) (finding no error in 
Board determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in those 
statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that a 
veteran have personally taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  In this case, 
the evidence does not show that the Veteran actually engaged the 
enemy in combat.  VAOPGCPREC 12- 99.  His DD Form 214 does not 
reflect that he received any awards, citations, or decoration 
denoting having served in combat.

The Board notes that the Veteran has proffered two different in-
service stressors.  He first alleges that his PTSD is a direct 
result of (1) finding out that his childhood friend died in 
combat and (2) being sexually assaulted during active duty.

The Board will first address the Veteran's stressor of finding 
out that his childhood friend died while in combat.  The Veteran 
contends that during active duty, while on leave, he found out 
that his best friend growing up had been killed in Vietnam. He 
has stated that he tried to commit suicide after finding out this 
news.  Records from the Womack Army Hospital, where he alleges he 
received treatment following a suicide attempt, were not located, 
despite numerous attempts by the VA.  See September 2006 Formal 
Finding of Unavailability of Federal Records.

Despite the inability to obtain treatment records from Womack 
Army Hospital, the Board has made a credibility determination to 
accept the Veteran's claimed stressor as verified.  The Veteran's 
DD 214 indicates that he was born in Durham, North Carolina, in 
March 1949.  The Veteran provided the VA with the name of his 
childhood friend who died in a November 2000 statement in support 
of his claim.  The Board takes judicial notice of an online 
Vietnam Veteran's Memorial website, confirming that the person 
named by the Veteran, from Durham, North Carolina, and who was 
born in the same year as the Veteran, was killed in action during 
the time period the Veteran was on active duty.  

Further, in a January 2005 lay statement, a grade school and high 
school friend of the Veteran, certified that when the Veteran 
came home on leave from Panama, she witnessed the Veteran being 
informed of the death of his childhood friend.  She further 
indicated that the Veteran was "noticeably shocked and shaken to 
a point that his eyes began to fill with tears, and then, he just 
walked away. . ."  

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The 
statements submitted by the Veteran, regarding his in-service 
stressor have been factually consistent, whether being reported 
to VA claims adjudicators, VA medical providers, or evaluators 
with the SSA.  Given the totality of the evidence, the Board 
finds that the evidence favors a finding that the Veteran's 
claimed stressor of learning of his friend's death and subsequent 
suicide attempt occurred. 

Although the Board initially notes that the service treatment 
records do not reflect any complaints or evaluation of 
psychiatric problems, post service records demonstrate that the 
Veteran has been diagnosed with PTSD.  VA examinations in March 
2004, September 2007, and April 2009 confirm a diagnosis of PTSD.  
Therefore, the Board finds that there is competent medical 
evidence of record supporting a current diagnosis of PTSD.  

Similarly, there is medical evidence establishing a link between 
the diagnosed PTSD and the claimed in-service stressor of 
learning of his childhood friend's death in combat in Vietnam.  A 
September 2000 VA treating physician considered the unique nature 
of this given stressor, stating "while learning of the loss of a 
close friend is somewhat atypical of the identified traumas in 
the majority of veterans seen in this clinic, this experience 
does appear to meet DSM-IV PTSD criterion-A." 

Further, in a September 2007 report, a VA examiner noted that the 
Veteran's PTSD diagnosis was based on the primary stressor of 
being confronted with his childhood friend's death in combat in 
Vietnam.  In an April 2009 VA addendum opinion, the VA examiner 
explained his rationale for why learning of someone's death meets 
the criteria for a diagnosis of PTSD under DSM-IV.  He initially 
indicated that the Veteran meets criteria A (1) of a PTSD DSM-IV 
diagnosis because learning of his childhood friend's death as a 
combat soldier in Vietnam is consistent with being "confronted 
with an event that involved actual death."  

Further, he stated that when the Veteran learned of his friend's 
death, he was also a solider.  The examiner indicated that this 
dual relationship between the Veteran and the solider who died, 
as both long-term friend and fellow solider, amplified the 
salience of the traumatic nature of the death itself.  The VA 
examiner continued stating that the Veteran's behavior satisfied 
criteria A (2) of a PTSD DSM-IV diagnosis because his attempted 
suicide demonstrated "helplessness."  The examiner referenced 
his previous September 2007 VA examination report and noted that 
the Veteran's stressor further met the criteria for B, C, and D 
of a PTSD DSM-IV diagnosis.  The VA examiner further noted that 
the Veteran indicated he had not visited the Vietnam memorial at 
the Durham VAMC where there is a brick paver in honor of his 
friend, until five years prior.  The examiner noted that this 
demonstrated the Veteran's avoidance for 34 years of stimuli that 
aroused recollections of trauma (criterion D).  

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's claimed in-service stressor 
occurred.  Additionally, the claims file contains a competent VA 
medical opinion causally relating the Veteran's PTSD diagnosis to 
the confirmed stressor.  As such, the Board finds that the 
doctrine of reasonable doubt supports a grant of service 
connection for PTSD.

The Board notes that the Veteran has also asserted that he 
suffers from PTSD as a result of an in-service personal sexual 
assault.  The Board has considered that the September 2007 VA 
examiner additionally attributed the Veteran's PTSD to the 
Veteran's report of a sexual assault in service and in 2009 
pointed to behavior in 




	(CONTINUED ON NEXT PAGE)




service to support the occurrence of an inservice stressor.  In 
light of the foregoing, service connection for PTSD is warranted 
based on both of his alleged stressors. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


